           Case 1:18-cr-00693-RMB Document 74 Filed 05/07/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
UNITED STATES OF AMERICA,                                               :
                                                                        :
                           -v.-                                         :   18 Cr. 693 (RMB)
                                                                        :
RAMSES OWENS,                                                           :
                                                                            Oral Argument Requested
   a/k/a “Ramses Owens Saad,”                                           :
DIRK BRAUER,                                                            :
RICHARD GAFFEY,                                                         :
   a/k/a “Dick Gaffey,” and                                             :
HARALD JOACHIM VON DER GOLTZ,                                           :
   a/k/a “H.J. von der Goltz,”                                          :
   a/k/a “Johan von der Goltz,”                                         :
                                                                        :
                           Defendants.                                  :
------------------------------------------------------------------------x

                   RICHARD GAFFEY’S NOTICE OF MOTION
               FOR AN ORDER COMPELLING THE GOVERNMENT
          TO IDENTIFY THE DOCUMENTS IT INTENDS TO USE AT TRIAL

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Richard Gaffey’s Motion for an Order Compelling the Government to Identify the Documents

It Intends to Use at Trial and upon the accompanying Declaration of Robert B. Buehler, dated

May 7, 2019, and upon the accompanying Declaration of Rory Cahill, dated May 7, 2019,

Richard Gaffey hereby moves this Court, before the Honorable Judge Richard M. Berman,

United States District Judge for the Southern District of New York, at the United States

Courthouse, 500 Pearl Street, New York, New York, for an Order directing the government to

identify the documents it intends to use at trial and for such other relief as the Court deems

appropriate.
         Case 1:18-cr-00693-RMB Document 74 Filed 05/07/19 Page 2 of 2



Dated: New York, New York
       May 7, 2019



                                    HOGAN LOVELLS US LLP

                                    William J. Lovett

                                    100 High Street, 20th Floor
                                    Boston, MA 02110
                                    Telephone: (617) 371-1007


                                    By: /s/Robert B. Buehler
                                       Robert B. Buehler

                                    390 Madison Avenue
                                    New York, NY 10017
                                    Telephone: (212) 918-3261
                                    Fax: (212) 918-3100

                                    Attorneys for Defendant
                                    Richard Gaffey


TO:

Clerk of the Court
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Honorable Richard M. Berman
United States District Judge
Southern District of New York




                                       2
